PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 00-7099
TODD LEWIS HOPKINS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
              Samuel G. Wilson, Chief District Judge.
                    (CR-93-77, CA-00-525-7)

                         Argued: May 7, 2001

                      Decided: September 10, 2001

     Before NIEMEYER, LUTTIG, and KING, Circuit Judges.



Affirmed by published opinion. Judge King wrote the opinion, in
which Judge Niemeyer and Judge Luttig joined.


                              COUNSEL

ARGUED: Eugene K. Ohm, COMMUNITY LEGAL CLINICS,
Washington, D.C., for Appellant. Andrew J. Russell, OFFICE OF
THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appel-
lee. ON BRIEF: Jennifer P. Lyman, COMMUNITY LEGAL CLIN-
ICS, Washington, D.C., for Appellant. Robert P. Crouch, Jr., United
States Attorney, Ruth E. Plagenhoef, Assistant United States Attor-
ney, Roanoke, Virginia, for Appellee.
2                      UNITED STATES v. HOPKINS
                              OPINION

KING, Circuit Judge:

   Todd Lewis Hopkins appeals the district court’s dismissal, for lack
of timeliness, of his 28 U.S.C. § 2255 motion. According to Hopkins,
his petition was timely because the one-year period of limitation
established in § 2255 did not commence to run until the Supreme
Court’s recent stop and frisk decision in Florida v. J.L., 529 U.S. 266
(2000). As explained below, we find it unnecessary to consider
whether Hopkins’ § 2255 motion was timely, because he has failed to
assert a right "newly recognized" by the Supreme Court, as required
by § 2255 ¶6 (3). The Court’s J.L. decision did not "newly recognize"
any such right, but merely extended existing precedent. Accordingly,
for reasons other than those relied on by the district court, we affirm
the dismissal of Hopkins’ § 2255 motion.

                                   I.

                                  A.

   The factual underpinnings of the 1993 prosecution of Hopkins give
rise to his present claim that he is entitled to § 2255 relief under the
Supreme Court’s J.L. decision. In January 1993, an anonymous 911
caller informed the police in Roanoke, Virginia, that a black male,
wearing a long coat and bright tan shoes, looking as though he was
involved in dealing drugs, had fired a handgun into the air at an inter-
section. Sergeant K. P. Viar responded immediately and noticed a
man fitting the description given by the caller walking on a sidewalk
a few blocks from the intersection. This man, who turned out to be
Hopkins, had his hands in his coat pockets.

   Sgt. Viar stopped Hopkins, frisked him, and located a firearm in his
coat pocket. Hopkins was then arrested for illegal possession of a con-
cealed weapon, and a search conducted incident to the arrest revealed
that he also possessed two bags containing seventeen pieces of crack
cocaine.

   Hopkins was indicted in May 1993 in the Western District of Vir-
ginia on three separate firearm and drug charges. In July 1993, the
                           UNITED STATES v. HOPKINS                         3
district court denied his motion to suppress the evidentiary use of the
semi-automatic pistol and the drugs seized during his arrest. In
August 1993, a jury found Hopkins guilty on all charges. The district
court sentenced Hopkins to 270 months imprisonment. On direct
appeal, we affirmed his convictions and sentence. United States v.
Hopkins, 51 F.3d 269 (4th Cir. 1995) (unpublished).

                                       B.

   On March 28, 2000, the Supreme Court rendered its decision in
J.L., 529 U.S. at 266, which Hopkins now contends constituted the
initial recognition by the Court of a "newly recognized" right under
§ 2255 ¶6 (3).1 Asserting that J.L. mandates that his 1993 convictions
and sentence be set aside, Hopkins filed a pro se § 2255 motion in
June 2000 in the district court. Although the one-year period of limi-
tation specified in § 2255 had long expired, Hopkins asserted that his
motion was nevertheless timely under § 2255 ¶6 (3), because it was
based on J.L.’s initial recognition, in the year 2000, of a "newly rec-
ognized" right.

   The district court by its Memorandum Opinion decided that Hop-
kins’ § 2255 motion was untimely and dismissed it. The court ruled
that § 2255 ¶6 (3) "only applies when the Supreme Court . . . either
explicitly states that it should [be applied retroactively] in the opinion,
or uses the new rule in a collateral proceeding." It did not address the
  1
   Under the provisions of § 2255 ¶6 (3), upon which Hopkins relies:
      A 1-year period of limitation shall apply to a motion under his
      section. The limitation period shall run from the latest of —
      ...
            (3) the date on which the right asserted was initially recog-
            nized by the Supreme Court, if the right has been newly rec-
            ognized by the Supreme Court and made retroactively
            applicable to cases on collateral review.
  Section 2255 ¶6 (3) was enacted in 1996 as part of the Antiterrorism
and Effective Death Penalty Act (AEDPA). Assuming Hopkins does not
qualify for one of AEDPA’s exceptions, the limitation period for Hop-
kins to file § 2255 motions relating to his 1993 convictions and sentence
expired on April 24, 1997, one year after AEDPA’s effective date.
4                      UNITED STATES v. HOPKINS
"newly recognized" right question embodied in § 2255 ¶6 (3), and it
did not decide whether the J.L. decision involved the initial recogni-
tion by the Court of such a right. Hopkins filed a timely notice of
appeal, and we possess jurisdiction under 28 U.S.C. § 1291.

                                   II.

   We review de novo a district court’s grant or denial of a writ of
habeas corpus on questions of law. United States v. Brown, 155 F.3d
431, 434 (4th Cir. 1998) (reviewing petition under § 2255). In con-
ducting such a review, "we are not restricted to the basis upon which
the district court made its ruling, but may affirm on any legal and fac-
tual basis fairly presented in the district court." PHP Healthcare
Corp. v. EMSA Ltd. P’ship, 14 F.3d 941, 945 (4th Cir. 1993); see also
In re Maco Homes, 180 F.3d 163, 165 n.4 (4th Cir. 1999) ("[W]e may
affirm the district court on grounds other than those stated in the order
below.").

                                  III.

   Hopkins maintains that the Supreme Court, in its J.L. decision, ini-
tially recognized the constitutional right not to be frisked by the
authorities purely on the basis of a descriptive anonymous tip. Hop-
kins, however, misapprehends J.L.’s place in the Court’s stop and
frisk jurisprudence. As explained below, J.L. cannot create a "newly
recognized" right because it simply is an application of the reasonable
suspicion standard first recognized in Terry v. Ohio, 392 U.S. 1, 30
(1968), and further articulated in Adams v. Williams, 407 U.S. 143
(1972), and Alabama v. White, 496 U.S. 325 (1990).

                                   A.

   We have not yet had occasion to establish a framework for deter-
mining, under § 2255 ¶6 (3), whether or when a Supreme Court deci-
sion constitutes the initial recognition of a "newly recognized" right.
Nevertheless, it is axiomatic that a new right cannot be "initially rec-
ognized" when the Court has merely applied its precedent to a partic-
ular factual setting.2 Haugh v. Booker, 210 F.3d 1147, 1149 (10th Cir.
    2
   Because this case deals with the issue of a "newly recognized" right,
rather than the retroactivity of a new constitutional rule, the Supreme
                        UNITED STATES v. HOPKINS                           5
2000) ("In Bailey [v. United States, 516 U.S. 137 (1995)], the
Supreme Court recognized for the first time a defendant’s right to be
free of criminal liability under section 924(c)(1) for conduct that had
previously supported a conviction in virtually every circuit, thus rec-
ognizing a new right within the meaning of section 2255(3)."); United
States v. Tush, No. 99-20012-01-KHV, 2001 WL 309416, at *2 (D.
Kan. Feb. 2, 2001) (concluding that the Supreme Court’s decision in
Jones v. United States, 529 U.S. 848 (2000), was the initial recogni-
tion of a new right because it was the first decision to recognize that
certain activities were insufficient to satisfy the interstate commerce
requirement in 18 U.S.C. § 844(f)(1)); United States v. Barnes, Nos.
Cr.A. 95-349-01, Civ.A. 00-4800, 2001 WL 43646, at *3 (E.D. Pa.
Jan. 2, 2001) ("J.L. did not announce a right ‘newly recognized by the
Supreme Court’. . . . Rather, the Supreme Court simply reaffirmed its
well-established ‘stop and frisk’ jurisprudence."); United States v.
Valesquez, No. Crim.A. 94-293, 1999 WL 280441, at *1 (E.D. La.
May 3, 1999) ("[T]he Supreme Court did not recognize any ‘new’
right in Knowles [v. Iowa, 525 U.S. 113 (1998)]. Rather, it applied a
well established Fourth Amendment right to a particular situation.");
cf. Kerman v. City of New York, No. 00-9130, 2001 WL 845422, at
*5 (2d Cir. July 26, 2001) (concluding that J.L. did not establish a
new rule of constitutional law, for qualified immunity purposes,
because it was a logical extension of Alabama v. White, 496 U.S. 325
(1990)).

Court’s decision in Teague v. Lane, 489 U.S. 288 (1989), is not control-
ling. Retroactivity of new rules is a narrower concept than the initial rec-
ognition of new rights because the former is limited to constitutional
claims. United States v. Lopez, 248 F.3d 427, 430-31 (5th Cir. 2001),
petition for cert. filed, No. 01-5018, June 29, 2001 (finding that the defi-
nition of right in § 2255 includes statutory rights); United States v. Lloyd,
188 F.3d 184, 187 (3d Cir. 1999) (stating "[t]hat the right is founded on
statutory interpretation rather than on a new rule of constitutional law is
of no moment for purposes of the limitation period under § 2255"). We
nonetheless find Teague instructive. It teaches that "a case announces a
new rule when it breaks new ground or imposes a new obligation on the
States or the Federal Government . . . . To put it differently, a case
announces a new rule if the result was not dictated by precedent existing
at the time the defendant’s conviction becomes final." Teague, 489 U.S.
at 301.
6                         UNITED STATES v. HOPKINS
                                      B.

  The Supreme Court’s decision in J.L. resulted from the logical
application of its stop and frisk jurisprudence. See J.L., 529 U.S. at
269. In Terry the Court, speaking through Chief Justice Warren, held:

        [w]here a police officer observes unusual conduct which
        leads him reasonably to conclude in light of his experience
        that criminal activity may be afoot and that the persons with
        whom he is dealing may be armed and presently dangerous,
        . . . and where nothing in the initial stages of the encounter
        serves to dispel his reasonable fear for his own or others’
        safety, he is entitled for the protection of himself and others
        in the area to conduct a carefully limited search of the outer
        clothing of such persons in an attempt to discover weapons
        which might be used to assault him.

Terry, 392 U.S. at 30.

   In its Adams v. Williams decision in 1972, then-Justice Rehnquist,
writing for the Court’s majority, applied the Terry principle to an "in-
formant who was known to [the police officer] personally and [who]
had provided [the police officer] with [reliable] information in the
past." Adams, 407 U.S. at 146. The Adams decision developed a key
principle of stop and frisk jurisprudence — in order to justify a stop
and frisk procedure the information in possession of the authorities
must "carr[y] enough indicia of reliability to justify the [police] offi-
cer’s forcible stop." Id. at 147 (emphasis added). Additionally, in
Adams the Court acknowledged that an anonymous telephone tip
would be even less reliable than a tip given by a known informant.3
Id. at 146 (stating that an anonymous tip has less reliability than a tip
    3
    Eleven years after Adams, the Court was faced with a fact situation
concerning an anonymous tip in the probable cause context, as opposed
to the fact situations in Terry and Adams, which involved the less rigor-
ous reasonable suspicion standard. Illinois v. Gates, 462 U.S. 213 (1983).
The Court recognized that an anonymous tip alone will seldom be suffi-
cient to demonstrate an informant’s basis of knowledge or veracity to
satisfy probable cause. Id. at 236-37. At the same time, however, it rec-
ognized that in some situations an anonymous tip might provide the "rea-
sonable suspicion" necessary to permit the authorities to conduct a stop
and frisk procedure. Id. at 237 ("[W]hile a conscientious assessment of
the basis for crediting such tips is required by the Fourth Amendment,
a standard that leaves virtually no place for anonymous citizen infor-
mants is not.").
                        UNITED STATES v. HOPKINS                          7
given by an informant whose identity is known).

   In 1990, in Alabama v. White, the Court determined that an anony-
mous tip correctly predicting the suspect’s future behavior "exhibited
sufficient indicia of reliability to justify" the police in carrying out of
a stop and frisk procedure. White, 496 U.S. at 332. In this decision,
Justice White emphasized that "‘the anonymous tip [in question] con-
tained a range of details relating not just to easily obtained facts and
conditions existing at the time of the tip, but to future actions of third
parties ordinarily not easily predicted.’" Id. at 332 (quoting Gates,
462 U.S. at 245). Nonetheless, the Court cautioned that White was a
"close case," id. at 332, and that "an anonymous tip alone seldom
demonstrates the informant’s basis of knowledge or veracity." Id. at
329.

   Last year, in its J.L. decision, the Court confronted the constitution-
ality of a stop and frisk procedure where the police acted only on the
basis of an anonymous tip.4 Thus, the Court confronted the question
of "whether the [anonymous] tip pointing to J.L had the [requisite]
indicia of reliability" to justify the police officers’ conducting the stop
and frisk procedure. Id. at 270. In this instance, the Court concluded
that "[i]f White was a close case on the reliability of anonymous tips,
[J.L.] surely falls on the other side of the line." Id. at 271. That is, the
anonymous tip in J.L. simply lacked the necessary indicia of reliabil-
ity, as suggested by White, to justify a stop and frisk procedure.5 Id.
  4
     In J.L., the police received an anonymous tip identifying "a young
black male standing at a particular bus stop and wearing a plaid shirt" as
carrying a gun. Nothing else was known about the informant. Based only
on this information, the police went to the bus stop, observed an individ-
ual matching the description contained in the anonymous tip, and
approached the individual, who turned out to be J.L. They frisked J.L.
and discovered a firearm in his pocket. J.L., 529 U.S. at 268.
   5
     Of additional significance, the Court in J.L. refused to recognize an
automatic "firearm exception" to Terry. Prior to J.L., some courts had
suggested or interpreted White as allowing a descriptive anonymous tip,
standing alone, to justify conducting a stop and frisk procedure when the
tip asserted that the suspect possessed a firearm. United States v. McClin-
nhan, 660 F.2d 500, 502-03 (D.C. Cir. 1981), abrogation recognized by
United States v. Thompson, 234 F.3d 725, 728 (D.C. Cir. 2000) (finding
8                       UNITED STATES v. HOPKINS
                                    C.

   Our analysis of the Court’s stop and frisk jurisprudence, as it
relates to anonymous tips, mandates the conclusion that its J.L. deci-
sion simply extended the principles of Terry, as applied in Adams and
White, to the particular fact situation involved there — an anonymous
tip standing alone. In J.L., the Court made explicit what it had implied
in Adams and White; that is, a descriptive anonymous tip, without
more, lacks the required indicia of reliability to justify the authorities
in carrying out a stop and frisk procedure. More precisely, the occa-
sion of the Court’s decision in J.L. is not the date on which the right
sought to be asserted by Hopkins (i.e., that right not to be stopped and
frisked by the authorities when a descriptive anonymous tip is the
only basis for reasonable suspicion) was "initially recognized" by the
Supreme Court. This right had been recognized by the Court well
before his 1993 convictions, as evidenced by its decisions in Terry,
Adams, and White.

   We find our holding today to be in accord with the Second Cir-
cuit’s opinion in Kerman v. City of New York, No. 00-9130, 2001 WL
845422, at *1. That court determined, for qualified immunity pur-
poses, that "J.L. did not purport to establish a ‘new’ rule of constitu-
tional law. Instead, the Court explained its holding as a logical
extension of Alabama v. White." Id. at *5. We agree — the J.L. deci-
sion simply reaffirms the Court’s time-honored stop and frisk juris-
prudence, the essence of which is embodied in Terry and its progeny.6

no Fourth Amendment violation for a stop and frisk procedure based
solely on a descriptive anonymous tip involving allegations that a suspect
had a firearm); see also United States v. Bold, 19 F.3d 99, 103-04 (2d
Cir. 1994) (recognizing a firearm exception to Terry in dicta). The Court
in J.L. directly rejected engrafting a firearm exception onto the Terry
principle and held "that an anonymous tip lacking indicia of reliability
of the kind contemplated in Adams and White does not justify a stop and
frisk whenever and however it alleges the illegal possession of a fire-
arm." J.L., 529 U.S. at 274.
   6
     Our conclusion is consistent with the single decision directly address-
ing the question of whether the Court in J.L. initially recognized a
"newly recognized" right for purposes of maintaining a § 2255 motion.
                       UNITED STATES v. HOPKINS                        9
                                  IV.

   Because the Court’s decision in J.L. does not initially recognize a
new right under § 2255, Hopkins’ motion must fail, and we affirm its
dismissal.7

                                                            AFFIRMED

Barnes, 2001 WL 43646, at *3. In Barnes, the district court for the East-
ern District of Pennsylvania concluded that "J.L. did not announce a
newly recognized right by the Supreme Court . . . . Rather, the Supreme
Court simply reaffirmed its well-established ‘stop and frisk’ jurispru-
dence." Id.
  7
    We must reserve for another day whether a § 2255 motion may be
properly addressed by a district court prior to a determination by the
Supreme Court that a "newly recognized" right is to be retroactively
applicable to cases on collateral review.